Citation Nr: 0307630	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  99-13 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for muscle and joint pain 
of both knees, claimed as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service in the Army from August 1989 
to December 1991, including service from December 1990 to 
April 1991 in the Southwest Asia theater of operations during 
the Persian Gulf War.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a May 1998 RO rating 
decision which, in pertinent part, denied service connection 
for muscle and joint pain of both knees, claimed as due to an 
undiagnosed illness.  In December 2000, the Board remanded 
the case to the RO for further development.  In October 2002, 
the Board addressed the merits of various other issues.  As 
to the issue of service connection for muscle and joint pain 
of both knees, claimed as due to an undiagnosed illness, the 
Board noted that it was undertaking additional development of 
the evidence, pursuant to 38 C.F.R. § 19.9.  Such development 
has been accomplished.  


FINDINGS OF FACT

Since the veteran's period of active duty in Southwest Asia 
during the Persian Gulf War, he has developed signs and 
symptoms of muscle and joint pain of both knees associated 
with an undiagnosed illness; such illness has been chronic 
for at least 6 months and manifest to a compensable degree 
since service, and it is related to such service.  


CONCLUSION OF LAW

An undiagnosed illness involving muscle and joint pain of 
both knees was incurred in service in Southwest Asia during 
the Persian Gulf War.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active duty in the Army from August 1989 to 
December 1991, including service from December 1990 to April 
1991 in Southwest Asia during the Persian Gulf War.  His 
service medical records do not refer to complaints of or 
treatment for muscle or joint pain of the knees.  The 
November 1991 separation examination report included notation 
that the lower extremities were normal.  

Post-active duty medical records include a medical history 
form at the time of a February 1992 examination, apparently 
for National Guard purposes.  On the form, the veteran 
checked that he did not suffer from swollen or painful joints 
or a "trick" or "locked" knee.  The February 1992 
objective examination included a notation that the veteran's 
lower extremities were normal.  

VA treatment records dated in September 1994 indicate that 
the veteran was treated for a psychiatric disorder.  A 
September 1994 consultation report noted that the veteran was 
referred for his feelings of depression.  He reported that he 
was depressed for a year and also complained of muscle 
soreness and soreness in the joints.  The impression was the 
need to rule out depression.  

The veteran underwent a VA general medical examination in 
September 1995.  He had complaints including mylagias.  The 
examiner reported that the veteran's musculoskeletal system 
was grossly within normal limits.  The diagnoses included 
general physical examination within normal limits.  

Lay statements dated in August 1996 essentially related that 
the veteran's physical and mental health had deteriorated 
since his return from the Persian Gulf.  

The veteran underwent a VA orthopedic examination in May 
1997.  It was noted that the claims file was reviewed.  The 
veteran reported that following his discharge from the Army, 
he began to notice pain in both shoulders and both knees.  He 
stated that there was no history of injuries, but that he was 
stationed in the Persian Gulf and was exposed to multiple 
chemicals.  The veteran indicated that both knees would 
become swollen occasionally and that he had frequent episodes 
of locking with no history of buckling.  He stated that due 
to his joint pain, his exercise program was severely limited, 
he was unable to left weights, and he had difficulty running.  
The veteran noted that he would apply analgesic ointments to 
his joint pains and that he was taking no medications.  The 
examiner reported that examination of both knees revealed 
that they could be easily flexed to 130 degrees and extended 
to 0 degrees.  There was no evidence of tenderness or 
swelling.  The examiner also noted that there was no evidence 
of joint effusion in either joint and that there was no pain 
elicited with compression of the patella.  It was reported 
that stress testing revealed no evidence of laxity of the 
anterior cruciate ligaments or of the medial and lateral 
collateral ligaments.  The examiner noted that muscle 
strength with flexion and extension should be graded as 5/5.  
The diagnoses included arthralgia of both knees with normal 
physical findings.  

The veteran underwent a VA orthopedic examination in February 
2003.  It was noted that his claims file was reviewed.  The 
veteran reported that he had pain involving his knees since 
he was discharged from service.  He indicated that he had 
weakness involving the lower extremities with tingling.  The 
veteran also described severe stiffness involving his knees, 
especially with sitting and sleeping for any amount of time.  
It was noted that he had fatigability of his muscles and lack 
of endurance as demonstrated by his difficulties with 
standing and walking.  The veteran reported that the cold 
weather would make his symptoms worse.  He stated that he 
used aspirin and Tylenol for pain and that resting would help 
his symptoms.  The veteran further noted that he would have 
significant flare-ups that would last one day per week and 
that he was currently unable to participate in sports.  It 
was reported that the veteran did not utilize any crutches, 
braces, canes, or corrective shoes and that he was 
independent with activities of daily living.  It was also 
noted that there was no history of prior surgeries, 
dislocation, and no diagnosis of inflammatory arthritis.  

The examiner reported that the veteran ambulated into the 
office with a fluid reciprocal type gait that was slightly 
slow.  The examiner stated that the veteran had normal muscle 
bulk in his bilateral lower extremities and that there was no 
evidence of knee effusion.  The examiner noted that range of 
motion testing of the bilateral knees revealed full extension 
of 0 degrees and flexion to 130 degrees.  No pain was 
elicited with patella compression.  The examiner indicated 
that the veteran's anterior cruciate ligament, posterior 
cruciate ligament, and medial and lateral collateral 
ligaments were intact and that the McMurray's was negative.  
Muscle strength was normal with knee extension and flexion of 
5/5 bilaterally.  The examiner noted that the veteran was 
unable to deep knee bend and that he could only flex his 
knees to 70 degrees on knee bend.  The examiner also reported 
that the veteran complained of pain at end range of motion 
during the last 40 degrees of range.  The veteran also 
complained of increased pain after repetitive flexion and 
extension.  The examiner reported that after repeatedly 
flexing and extending the knee four or five times, he noted 
increased pain over the entire anterior aspect of the knees.  
It was reported that the deep tendon reflexes were 1+ at the 
knees and 1+ at the ankles, and that the plantars were down 
going, bilaterally.  The veteran could heel and toe walk.  
The assessment was chronic bilateral knee pain.  The examiner 
commented that the only diagnosis was arthralgia involving 
both of the knees pending radiographic review.  In an 
addendum, the examiner noted that the radiographs were 
reviewed and found to be normal.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim.  Identified relevant medical records 
have been obtained, and a VA examination has been provided.  
The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper and lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R. Part 4, not later than December 31, 2006.  By history, 
physical examination, and laboratory tests, the disability 
cannot be attributed to any known clinical diagnosis.  There 
must be objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification.  There must be a minimum of a 6-
month period of chronicity.  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia theater of operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. 
3.317.  If signs or symptoms have been medically attributed 
to a diagnosed (rather than undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply.  
VAOPGCPREC 8-98.  

The Board notes that the Persian Gulf War provisions of 38 
U.S.C.A. § 1117 were recently amended, effective March 1, 
2002.  In pertinent part, the new law provides that, in 
addition to certain chronic disabilities from undiagnosed 
illness, service connection may also be given for medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection. 

The service medical records for the veteran's 1989-1991 
active duty (during which he had service in Southwest Asia 
during the Persian Gulf War) do not show a chronic disability 
manifested by muscle and joint pain of both knees.  Some 
post-service medical records show complaints of generalized 
muscle and joint pain of various parts of the body.  As to 
the knees specifically, the 1997 and 2003 VA examinations 
note complaints of pain, and various signs and symptoms in 
the past and currently were described.  There was no formal 
diagnosis for the problem with the knees.  The only 
assessment was arthralgia (joint pain) of the knees.  

The Board finds that the veteran has been shown to have a 
chronic disability (due to undiagnosed illness) manifested by 
signs and symptoms involving muscle and joint pain of both 
knees.  Such undiagnosed condition appears to have been 
chronic for at least six months since service.  Rating by 
analogy to arthritis of multiple joints (see 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003), it appears that an 
undiagnosed illness of the knees has been manifest to a 
compensable degree subsequent to service.  

The Board concludes that service connection for an 
undiagnosed illness manifested by muscle and joint pain of 
both knees is warranted under the provisions concerning 
Persian Gulf War illnesses.  The benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), has been considered.  


ORDER

Service connection for an undiagnosed illness manifested by 
muscle and joint pain of both knees is granted.  

	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

